EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susana Romatz on 01/27/2022.

The application has been amended as follows: 


	Change claim 4 to: 
“The method of claim 3, further comprising:
placing a peeler component into the perforated spindle cup;
turning the blender on;
pouring water and material to be peeled through the removable funnel; and
collecting peeled material.”


Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show a separator attachment having a perforated spindle cup arm threaded through a retainer ring housing a ball bearing and connected to a perforated spindle cup, the perforated housing cup having a frame and perforated opening section, and the separator attachment not having a comminuting element along with the other limitations of the claim.  As to claim 3, the prior art of record does not show a method including grinding material in a blender container; pouring the ground material into a removable funnel of a separator having a drive gear, liquid output chute, perforated spindle cup, dry output chute, and peeler component; and separating the ground material; wherein the spindle cup has a frame and a perforated opening section along with the other limitations of the claim.  Claims 2 and 4 also contain allowable subject matter for further limiting the allowable subject matter of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	01/27/2022